ELKAN ABRAMOWITZ
RICHARD F. ALBERT
ROBERT J. ANELLO*
LAWRENCE S. BADER
BENJAMIN S. FISCHER
CATHERINE M., FOTI
PAUL R. GRAND
CHRISTOPHER B. HARWOOD
LAWRENCE IASON

BRIAN A, JACOBS
TELEMACHUS P. KASULIS
JUDITH L. MOGUL

JOD! MISHER PEIKIN
ROBERT M. RADICK*
JONATHAN S. SACK**®
EDWARD M, SPIRO
JEREMY H. TEMKIN
RICHARD D. WEINBERG

VIA ECF

MORVILLO ABRAMOWITZ GRAND IASON & ANE

565 FIFTH AVENUE
NEW YORK, NEW YORK IOOI7
(212) 856-9600
FAX: (212) 856-9494

Wwww.maglaw.com

 

WRITER'S CONTACT INFORMATION

tkasulis@maglaw.com
(212) 880-9555

February 18, 2020

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
New York, New York 10007

Re:

United States v. Glenn Blicht,
19 Cr. 591 (AT)

Dear Judge Torres:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 2/18/2020

 

CURTIS 8. LEITNER
DANIEL F. WACHTELL

 

ROBERT G. MORVILLO
1938-2011

MICHAEL C. SILBERBERG
1940-2002

JOHN J. TIGUE. JR
'939-2009

*ALSO ADMITTED IN WASHINGTON, 0.C

** ALSO ADMITTED IN CONNECTICUT

We represent Glenn Blicht in the above-captioned matter and write, with the consent of
the Government, to seek a modification to the conditions of his pretrial release.

Mr. Blicht was arrested on July 26, 2019 and presented before Magistrate Judge Stewart
D. Aaron. Judge Aaron set the following terms for Mr. Blicht’s release: (a) a $100,000 personal
recognizance bond; (b) signed by two financially responsible people; (c) travel limited to the
Southern and Eastern Districts of New York, as well as the District of New Jersey and the
District of Connecticut; (d) the surrender of travel documents; (e) the imposition of pretrial
supervision; and (f) an order that Mr. Blicht have no contact with “any victims or witnesses
including individuals referenced in the complaint or similarly situated.”

After Mr. Blicht pled guilty before your Honor on October 16, 2019, this final bail
provision was amended to allow Mr. Blicht to contact the Local 1964 chapter of the International
Longshoremen’s Association and its employees regarding issues related to his employment
separation and on matters not relating to the business affairs of the union, as well as to allow
Mr. Blicht to contact Mr. Allan Parker and Mr. Larry Cole on matters not relating to the business
affairs of the union.
MORVILLO ABRAMOWITZ GRAND IASON & ANELLOPC.

Hon. Analisa Torres
February 18, 2020
Page 2

Mr. Blicht was sentenced to 24 months’ imprisonment on February 12, 2020. In light of
this, we respectfully request that the Court modify the terms of Mr. Blicht’s release as follows:
“The defendant’s no contact condition of bail is lifted, except that the defendant will have no
contact with the Government’s cooperating witness.”

As we indicated above, this application is made with the consent of the Government.
Thank you very much for your consideration of this matter.

Respectfully submitted,
/s Telemachus P. Kasulis

Telemachus P. Kasulis

GRANTED. It is ORDERED that Defendant's conditions of release
are modified as stated above.

SO ORDERED.

Dated: February 18, 2020
New York, New York

O7-

 

ANALISA TORRES
United States District Judge
